Citation Nr: 1113191	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  04-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for hidradenitis suppurativa.

2.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1980 to August 1983.

This matter initially comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Montgomery, Alabama Regional Office (RO) which granted service connection for abscess/fistula on buttocks (hidradenitis suppurativa), evaluated as non-compensable effective February 14, 2002 and denied service connection for schizophrenia, paranoid type.  

In August 2003, and in September 2005, the RO increased the evaluation of the Veteran's hidradenitis suppurativa to 10 percent and then to 30 percent disabling, each effective February 14, 2002.

In his August 2004 Substantive Appeal, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the local RO.  The RO scheduled the hearing for July 2007.  The Veteran did not attend the hearing and, since that time, has not requested the opportunity to testify at another Board hearing.  In light of the above, the Board finds that the Veteran's request to testify at a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704.

This case was initially before the Board in March 2008, when it was remanded for additional evidentiary development.  The issues are now ready to be adjudicated.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has raised the issue of unemployability due to his service-connected hidradenitis suppurativa.  Therefore, the issue has been added to the title page of this decision.  

In October 2010, the Veteran submitted additional medical evidence and in December 2010 he indicated that he waived initial RO consideration of that evidence.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2009).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hidradenitis suppurativa is manifested by pustules over his trunk and lesions on the Veteran's axilla, back and buttocks which require drainage and occasional surgery.  The Veteran requires antibiotics to treat the lesions. 

2.   Schizophrenia did not manifest in service or within a year of the Veteran's separation from service, and the Veteran's current diagnosis of schizophrenia is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for an initial 50 percent rating for hidradenitis suppurativa have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.312, 4.1, 4.2, 4.3, 4.7, 4.25(b), 4.116, 4.118, Diagnostic Codes 7800-7806, 7819 (effective prior to August 30, 2002), Diagnostic Codes 7800-7806, 7819 (effective as of August 30, 2002).

2.  Schizophrenia was not incurred in or aggravated by service, nor may in-service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received pre-rating notice of the evidence needed to substantiate a service connection claim in April 2002 and received Dingess notice in March 2006.  The Veteran is not prejudiced with regard to his claim for service connection for schizophrenia, as his claim is denied and therefore, an effective date is immaterial.  The Veteran's claim for hidradenitis suppurativa arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Based on the foregoing, no further development is required with respect to the duty to notify.  


Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA treatment records and afforded the Veteran a VA examination in connection with his increased rating claim.  The June 2010 examiner indicated that he reviewed the records, had the opportunity to interview the Veteran and provided thorough details as to the Veteran's disability.  The examination report is adequate for evaluative purposes.  

The Board notes that the Veteran has not received an examination for his claim of service connection for schizophrenia.  In service connection claims, the VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing than an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or pertinent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (2010).  Simply stated the standards of McLendon were not met in this case, as competent medical evidence does not provide any indication that the Veteran had a disability in service or evidence that the disability is related to service.  Therefore, a medical examination did not need to be provided to the Veteran.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.
II.  Increased Rating

Pertinent Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010). 

As previously noted, in December 2002, the RO granted service connection for hidradenitis suppurativa.  Because the Veteran appealed the RO's determination at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found- a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Analysis 

The Veteran asserts that the rating he received for hidradenitis suppurativa does not accurately reflect its severity.  The Veteran's hidradenitis suppurativa is currently rated 30 percent disabling under Diagnostic Code 7899-7819.  A review of the record shows that when affording the Veteran the benefit of the doubt, an initial increased rating of 50 percent is warranted.

Hidradenitis suppurativa is not listed on the Rating Schedule, and the RO assigned Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and followed by "99".  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.118, Diagnostic Code 7819, which pertains to benign skin neoplasms which are to be rated as scars or based on impairment of function.

Diagnostic Codes 7800-7805 were amended in October 2008, however as the Veteran's claim was received in February 2002 and the amendments apply to claims received by VA on or after October 23, 2008, the criteria prior to October 23, 2008, cited above, is applicable.

Prior to the regulatory revisions that became effective August 30, 2002, Diagnostic Code 7806 provided criteria for the evaluation of eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to August 30, 2002). Under this version of Diagnostic Code 7806, a condition manifest by exfoliation, exudation or itching, if involving an exposed surface or extensive area is rated as 10 percent disabling.  A 30 percent rating requires exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating requires ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant.  

Other relevant Diagnostic Codes to be considered are 7800 and 7801.  Diagnostic Code 7800 rated disfiguring scars of the head, face or neck and provided a 30 percent rating for severe disfigurement, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  A 50 percent rating was afforded for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 2002). Diagnostic Code 7801 rated scars and third degree burns.   A 30 percent rating was afforded for area or areas exceeding one-half square foot (0.05 sq. m.) and a 40 percent rating was afforded for area or areas exceeding 1 square foot (0.1 sq. m.).  Ratings for widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, would be separately rated and combined.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to August 30, 2002).

The Board notes that Diagnostic Codes 7802-7804 provided ratings of 10 percent and would not afford the Veteran a higher rating.   Diagnostic Code 7805 was rated based on limitation of function. 
With respect to the new criteria effective from August 30, 2002, Diagnostic Code 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.

Diagnostic Codes 7801, 7802, 7803 and 7804 provide maximum ratings of 10 percent and therefore, would not provide the Veteran with a higher rating.  Diagnostic Code 7805 provides that other scars are rated on limitation of function of the affected part.  Diagnostic Code 7806 provides for a maximum 60 percent rating when the condition covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 38 C.F.R. § 4.118.

The Board notes that as the Veteran is currently in receipt of a 30 percent rating, only two Diagnostic Codes would afford the Veteran a higher rating, Diagnostic Code 7806 prior to August 20, 2002 and Diagnostic Code 7806 in effect as of August 30, 2002.

The Board also notes that while the medical records show both lesions and scars, the Veteran cannot be rated separately under different Diagnostic Codes, as both manifestations result from the same disability.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA treatment records dated in 2002 show a long term history of recurrent abscesses in various areas, particularly the buttocks, axilla and lower back.   October 2002 treatment records show that the Veteran has a long history of boils and appeared for treatment of a boil on his lower back.  The area was found to be scabbed over and dry.  The examiner also noted chronic skin sinuses at the right perineal area with granulation tissue and minimal purulent drainage.  The examiner noted scarring at the scrotum and at the right buttock where other areas had been infected and healed over.  

February 2003 VA treatment records show that the Veteran has recurrent large carbuncles and boils which occur in his armpits, inguinal area, lumbar area and bilateral buttocks.  The examiner noted that the boils are recurrent and sometimes active in all areas.   The examiner also noted that the boils were unresponsive to antibiotic treatment.   June 2003 records reveal chronic draining sinuses at the right sacro-coccygeal area and the base of the scrotum.  The Veteran was given a course of Tequin for 10 days.  In August 2003 the Veteran was seen for a follow-up for his chronically draining sinus at the right sacro-coccygeal area.  He was also seen for scarring and mild tenderness at the right perianal skin.  At the time of the examination a new area of fluctuance and tenderness had developed at the left groin.  The area was aspirated and a prescription for Levofloxacine was provided to the Veteran.  

Treatment records dated in March 2004 showed hidradenitis suppurativa lesions on the Veteran's lower back and buttocks.  December 2004 treatment records showed chronic granulation of the right sacro-coccygeal area, which sometimes drains slightly.  Excision was discussed with the Veteran but was not performed.   The Veteran also had chronic pigmented skin lesions at the anterior abdomen.  The examiner noted that they had not healed over a long period of time.  A punch biopsy of the skin lesions was recommended.  July 2004 records continue to show bumps on the Veteran's buttocks and pustules over his trunk and buttocks.  He also had a hyperpigmented papular rash on his abdomen, back, arms and right lower scrotum.  The Veteran was given antibiotics.

January 2005 treatment records show a chronic problem with hidradenitis suppurativa at the peri-anal area, with occasional flare-ups of acute infection and abscess at the area with frequent drainage from skin sinuses.  The examiner noted spontaneous drainage from a skin sinus at the right perianal area.  The Veteran was receiving Augmentin, an antibiotic.  The examiner indicated that while the Veteran had a chronic problem, the treatment should consist of antibiotics and hot Sitz baths.  He noted that no abscesses would benefit from surgical drainage.   Treatment records dated in July 2005 show active hidradenitis suppurativa.  The examiner noted that the Veteran received previous surgical drainage but stopped receiving the treatment to let the hidradenitis suppurativa evolve on its own.  The records also show an uncomfortable rash on the Veteran's abdomen which spread over his body.  

A September 2009 treatment record stated that five percent of the Veteran's entire body is affected by hidradenitis suppurativa.  The examiner noted that lesions of the left armpit and right scrotum are related to his hydradenitis suppurative.  In May 2010 the Veteran underwent an excision of pilonidal cyst and abscess and had been receiving wound care at home.  

In June 2010 the Veteran was afforded a VA examination and the examiner had the opportunity to review the Veteran's case file.  The Veteran reported that he is currently unemployed due to his paranoia and his skin condition.  The examiner noted that the Veteran was incapacitated in the summer for skin surgery.  His medications include hydrocortisone cream almost every day and antibiotics twice a day for a week.  The Veteran reported symptoms of swelling, redness, pain and fever.  He reported having a pustule lanced and drained every month with antibiotic therapy.  The examiner noted that the Veteran's skin was warm and dry with good skin color and normal turgor without cyanosis, ecchymosis or jaundice.  The Veteran had seven scars on his body, but none on his face, head or neck.  The largest scar measured 19 x 3 cm.  None of the scars were tender to palpation and there was no limitation of motion or function.  The right and left groin also had hyperpigmented scars.  The examiner diagnosed surgical excision of bilateral axilla and noted that the residuals were scarring and recurrence with the Veteran requiring episodic therapy.  The examiner noted moderate functional limitation.  As mentioned above, with regard to the Veteran's scars, assigning the Veteran another rating for his scars would be pyramiding.  38 C.F.R. § 4.14.

Private medical evidence dated in June, July and August 2010 show treatment for excision of a pilonidal disease.  

The record includes a statement from L.D. stating that she has known the Veteran for five years and has seen his skin condition progress to three or more out breaks on a consistent basis.  She stated that the condition has caused him to withdraw from society, due to the smell and drain stains that are visible on his clothing.  

The Veteran claimed that he used to work as an air-conditioning mechanic but is now unemployed because of the pain caused by his lesions and his inability to raise his left arm to full range of motion.

An overall view of the record shows that the Veteran's service-connected hidradenitis suppurativa is best characterized by a 50 percent rating under Diagnostic Code 7806, which was in effect prior to August 30, 2002.  The evidence shows recurring lesions which require draining, surgery and care.  The Veteran's lesions and pustules extend over his trunk, under his armpits, on his back and scrotum and are chronic in nature.  The hidradenitis suppurative requires constant care and upkeep.  The Veteran is on antibiotics and sometimes requires draining or surgery to deal with the lesions.  The lay statement provided by L.D. also shows that the Veteran has isolated himself due to the smell and stains caused by these pustules.  These findings, therefore, more nearly approximate a 50 percent rating.  The Board notes that the Veteran does not meet all the criteria enumerated in Diagnostic Code 7806, however, his symptoms and their severity more nearly approximate the 50 percent rating.  

Only Diagnostic Code 7806, effective as of August 20, 2002, provides a possible higher rating.  However, the Veteran has not shown more than 40 percent of his entire body or exposed areas are affected, or that he requires constant systemic therapy during the past twelve-month period.  38 C.F.R. § 4.118.  Therefore, a 50 percent rating under Diagnostic Code 7806 effective prior to August 20, 2002 is warranted and no higher. 
In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria fully contemplate the Veteran's disability.  In the present appeal, the Veteran is receiving a 50 percent rating, even though he does not present with all the symptomatology enumerated in the criteria.  In addition, he has not shown frequent periods of hospitalization nor is there documented evidence of his skin disability interfering with his employment.  Thus, the rating schedule adequately contemplates the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's hidradenitis suppurativa warrants a 50 percent rating and no higher.  The appeal to this extent is granted.  

(CONTINUED ON NEXT PAGE)





III.  Service Connection 

Pertinent Law and Regulations
 
In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a Veteran had active and continuous military service for 90 days or more during a period of war, and psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b). 

Analysis 

The Veteran asserts that his schizophrenia is related to his service and that he warrants service connection for this disability.  While the record shows a current diagnosis of schizophrenia, there is no evidence showing schizophrenia in service or linking the diagnosis of schizophrenia to the Veteran's period of service. 

The Veteran's service treatment records do not show any treatment for schizophrenia or for psychological problems.  The Veteran's enlistment examination dated in February 1980 noted no depression, difficulty sleeping or nervous trouble of any sort.  Throughout the Veteran's service treatment records there were no complaints or diagnoses of any psychological problems.  The Veteran's separation examination dated in July 1983 noted no nervous problems, depression or problems sleeping.  He was found psychiatrically normal.  In July 1983 the Veteran also received an evaluation of mental status.  The examiner noted no psychiatric diagnosis.  The Veteran was discharged from service in August 1983 for willfully disobeying a Captain.  

The Veteran's statements have been inconsistent with regard to when his schizophrenia was diagnosed.  A February 2003 treatment record states that the Veteran was treated for schizophrenia since 1986; while a January 2005 VA treatment record reports that the Veteran "has been treated for schizophrenia since 1980," placing the date of onset in service.  A Phoenix Clinic evaluation form dated in February 2005 states that the Veteran was first hospitalized for psychiatric reasons in 1985, but does not relate this hospitalization to schizophrenia.  These treatment records all rely on the Veteran's statements to note the onset of his disability and they all provide different dates.  The Veteran's assertion that his schizophrenia began in 1980 is not supported by the service treatment records, which show no treatment or diagnosis of schizophrenia in service.  As such, his statements that schizophrenia had its onset during service or within a year of discharge are not found to be credible.      

According to the evidence of record, schizophrenia was first diagnosed in 1996.  As the diagnosis occurred more than a year after the Veteran separated from service, the presumptive regulations are not for application.  The records show that the Veteran was hospitalized at the VA Medical Center in October 1999 for schizoaffective disorder.  The Phoenix Clinic examiner provided a diagnosis of schizoaffective disorder and polysubstance abuse. 

Throughout the Veteran's extensive medical records his schizophrenia is chronically diagnosed and discussed.  However, at no point in these records does the Veteran mention his disability being related to service.  In addition, none of the examiners attribute his condition to service and the Veteran has also not provided any medical opinions supporting his claim.  The records appear to state that the Veteran's alcohol and drug use are the cause of many of his problems, but do not relate his schizophrenia to his drug use.   

With respect to the Veteran's contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

While the Veteran is competent to report that his symptomatology began in service, his statements have been found to be incredible and most importantly in this case, he has failed to provide any competent and probative medical evidence that suggests a relationship between his disability and service.  Thus, the Board finds that the Veteran's appellate assertions are of no credible value and are insufficient to establish service connection.

Accordingly, a preponderance of the evidence is against the claim for service connection for schizophrenia, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim is denied.


ORDER

Entitlement to an initial rating of 50 percent for hidradenitis suppurativa is granted, subject to the regulations pertinent to the disbursement of monetary funds. 

Service connection for schizophrenia is denied.


REMAND

A claim for a TDIU, when submitted during the course of an appeal of the rating assigned, "is part and parcel of the determination of the initial rating for that disability."  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 2009, the Veteran claimed that he used to work as an air-conditioning mechanic but is now unemployed because of his service-connected skin disability.  Accordingly, the TDIU issue must be remanded for all appropriate development.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

It is noted that service connection is also in effect for degenerative joint disease of the right shoulder.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran VCAA notice that provides notification regarding the evidence needed to substantiate the claim for entitlement to TDIU.  

2.  Schedule the Veteran for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  Readjudicate the issue on appeal.  If all the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K.J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


